Title: From James Madison to an Unidentified Correspondent, 21 October 1805
From: Madison, James
To: 


          
            Philadelphia, 21 October 1805.
          
          I have this moment received yours of the 18th. I regret most sensibly that Dr. Winston should be under the inconveniency he describes, and that you could not fall on some expedient for his relief more expeditious than a remittance from this place. I enclose a check for 200 dollars and by that it may be presented at the Bank, if any conveyance can serve to forward the money. I have inclosed a check to Mr. Voss for a half years rent. Please ask him for a receipt. These drafts with expenses here will oblige me to renew the note to Mr. Cox—and one to General Mason. I shall set out tomorrow or next day for Washington. Yours affectionately,
          
            James Madison
          
        